Citation Nr: 1042016	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  04-43 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea. 

2. Entitlement to an initial disability rating in excess of 10 
percent for chronic otitis media in the right ear.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1980 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of a Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  
The claims were remanded by the Board for additional development 
in January 2007 and April 2009.  

Subsequent to the issuance of the December 2009 Supplemental 
Statement of the Case, the Veteran submitted additional evidence 
which was not considered by the RO.  The Veteran has waived RO 
consideration of that evidence in a July 2010 submission, 
therefore, the Board may consider the appeal.  38 C.F.R. § 
20.1304 (2010). 


FINDINGS OF FACT

1.  Sleep apnea was initially demonstrated years after service, 
and has not been shown by competent clinical evidence of record 
to be related to service, to include exposure to contaminants; 
nor has it been shown to be related to a service-connected 
disability.  

2.  The Veteran is in receipt of the maximum schedular rating 
assignable for his otitis media.  It does not present an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular standards.



CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service, nor was it caused or aggravated by service-connected 
fibromyalgia.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for otitis media are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6200 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2004, January 2007, and 
October 2008, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's increased disability rating claim arises from his 
disagreement with the initial rating following the grant of 
service connection.  Courts have held that, once service 
connection is granted, the claim is substantiated and additional 
notice is not required.  Thus any defect in the notice provided 
to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

1. Entitlement to service connection for obstructive sleep 
apnea.

Pertinent Statutes and Regulations for Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995); see also 38 C.F.R. § 3.310 (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran contends that he has sleep apnea/hypopnea that was 
first manifested during his period of active service.  He has 
also asserted that his obstructive sleep apnea may be secondary 
to his service-connected fibromyalgia.  With respect to the 
former, the Veteran has submitted medical literature showing a 
causal link between sinus bradycardia and obstructive sleep 
apnea.  He asserts that because he was found to have sinus 
bradycardia in-service, this is persuasive evidence indicating 
that he also had undiagnosed sleep apnea in-service.  
Alternatively, he contends that he was exposed to contaminants as 
a result of his involvement in the overhaul of the U.S.S. Jouett, 
and that he developed sleep apnea as a result.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for obstructive sleep apnea.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to sleep 
apnea.  Separation/retirement examination in 1998 indicated a 
normal clinical evaluation of the sinuses, head/face/neck/nose, 
mouth/throat, heart, and lungs/chest.  Therefore, because 
obstructive sleep apnea was not seen during service, service 
connection may not be established based on chronicity in service 
or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Moreover, although separation examination and diagnostic studies 
conducted in April 1984 and May 1991 did show sinus bradycardia, 
as will be explained below, such "awaking" sinus bradycardia is 
not diagnostic of sleep apnea.  See VA Examination, October 2008.

Following service, medical records are negative for sleep apnea 
until 2003.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that a significant lapse 
in time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, 
the record shows that the Veteran was first diagnosed with 
obstructive sleep apnea by a private examination in February 
2003.  See Sleep Disorders Center Polysomnogram Report, February 
2003.  At that time, recommendations for control of the sleep 
apnea included a weight reduction program, positional therapy, 
avoidance of alcohol, hypnotics, tranquilizers, narcotics, and 
other central nervous system depressants, and therapeutic sleep 
study using a CPAP machine.  

Private medical records reflect treatment for sleep apnea since 
2003 that has continued through the appeal period.  However, 
these records simply contain no opinion or evidence that the 
Veteran's sleep apnea is related to active duty, or to any 
incident therein, to include exposure to contaminants.  There is 
also no opinion or evidence relating the Veteran's service-
connected disabilities, to include fibromyalgia, to his sleep 
apnea.  

In fact, multiple VA examiners have reached the opposite 
conclusion.  On VA examination in February 2007, the examiner 
reviewed the Veteran's service treatment records and stated that 
no diagnosis of sleep apnea was made during service, nor were any 
symptoms usually associated with sleep apnea reported.  The 
examiner also reviewed the December 1998 retirement/separation 
examination and expressly found that none of the conditions noted 
(e.g., pseudofolliculitis barbi, lesions, dermatitis, etc.,) upon 
separation contributed to his sleep apnea.  He also opined that 
none of the Veteran's service-connected disabilities caused the 
sleep apnea.  Specifically, he opined that it was "not likely 
that the Veteran's obstructive sleep apnea [was] related to his 
period of active service including service-connected adjustment 
disorder and/or fibromyalgia."  He also discounted the 
possibility of aggravation.  

With respect to the Veteran's contention that the in-service 
findings related to sinus bradycardia were early manifestations 
of sleep apnea, the October 2008 VA examiner found the opposite.  
It was indicated that there was "no evidence in the service 
medical records that the Veteran was diagnosed with having sleep 
apnea or medical conditions which would lead to sleep apnea."  
(Emphasis added).  He explained that sinus bradycardia occurring 
during sleep, as shown on the Veteran's post-service 2003 
polysomnogram report, is indicative of sleep apnea.  However, it 
was explained that "awaking" sinus bradycardia, as shown in-
service, was a normal finding and not diagnostic of sleep apnea.  
Moreover, upon physical examination of the Veteran, the examiner 
noted a "congenitally small oropharynx."  Ultimately, it was 
opined that the Veteran's sleep apnea was caused by a 
congenitally small oropharyx and worsened by increasing obesity.  

With respect to the Veteran's contention that his involvement in 
the overhaul of the U.S.S. Jouett cause him to develop sleep 
apnea, the October 2009 VA examiner again reached the opposite 
conclusion.  The examiner expressly opined that it was less 
likely than not that the Veteran's sleep apnea was caused by or a 
result of exposure to contaminants while overhauling the U.S.S. 
Jouett.  The examiner based the opinion on a thorough review of 
the medical record and related medical literature, as well as 
personal clinical experience.  The examiner also noted that sleep 
apnea was often associated with a crowded oropharyngeal airway, 
which, notably, was shown upon VA examination of the Veteran in 
October 2008.  The October 2009 VA examiner ultimately opined 
that current medical literature did not support a finding that 
sleep apnea was caused by contaminant exposure; moreover, the 
examiner concurred with the October 2008 VA examiner that the 
Veteran's sleep apnea was due to a congenially small oropharynx 
and that it was worsened by his increasing obesity.  

The Board finds the February 2007, October 2008, and October 2009 
VA examiners' opinions to be highly probative to the questions at 
hand.  In this case, competent VA examiners found that the 
Veteran's sleep apnea was not related to service; that it was not 
secondary to, or aggravated by a service-connected disability, 
including fibromyalgia; that it was not caused by his in-service 
exposure to contaminants; and that the in-service findings 
related to sinus bradycardia were not indicative of sleep apnea.  
These opinions are considered probative as they were definitive, 
based upon a complete review of the Veteran's entire claims file, 
and supported by detailed rationale.  Accordingly, they are found 
to carry significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The Veteran has not provided any competent medical evidence to 
rebut the opinions against the claim or otherwise diminish their 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

The Board is aware of the Veteran's own contentions.  However, 
the Veteran himself is not competent to diagnose the etiology of 
his own disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  As a result, his assertions cannot constitute 
competent medical evidence that he has sleep apnea due to active 
duty.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed 
Cir. 2007).

Nevertheless, while the Veteran is competent to observe 
continuity of sleep apnea since service, his exposure to 
contaminants, and his in-service diagnosis of sinus bradycardia, 
his opinions regarding etiology are outweighed by the lack of 
probative medical evidence in support of his claim.  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting the Veteran's 
assertions, in and of itself, does not render the statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  Simply 
stated, the Veteran's service treatment records (containing no 
complaints, symptoms, findings or diagnoses of sleep apnea) and 
post-service treatment records (showing no sleep apnea until 
2003, and containing no competent medical evidence linking the 
sleep apnea to the Veteran's service) outweigh the Veteran's 
contentions. 

It is noted that the record also includes numerous internet 
articles and medical literature that the Veteran has submitted in 
support of his claim.  The submissions provide medical 
information that is very general in nature and does not address 
the specific facts of the Veteran's claim before the Board.  As 
this generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between the 
Veteran's current sleep apnea and service, his in-service 
findings of sinus (awaking) bradycardia, his exposure to 
contaminants, or to his service-connected fibromyalgia, it is 
insufficient to establish the element of medical nexus evidence. 
See Sacks v. West, 11 Vet. App. 314 (1998).

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for obstructive sleep apnea.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

2. Entitlement to an initial evaluation in excess of 10 
percent for chronic otitis media in the right ear.  

Pertinent Statutes and Regulations for Increased Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board notes that the Veteran 
is appealing the initial assignment of a disability rating, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Additionally, in determining the present 
level of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 




Factual Background and Analysis

The Veteran contends that his service-connected otitis media is 
more disabling than the current disability rating reflects.  See 
February 2009 Statement from Veteran.   He particularly endorses 
constant right ear drainage and pain.  

By way of procedural history, in August 2008, the Board granted 
the Veteran's claim of entitlement to service connection for 
chronic otitis media in the right ear.  In a September 2008 
rating decision, the RO implemented the grant of service 
connection for otitis and assigned a noncompensable disability 
rating, effective June 14, 2004.  In March 2009 statement, the 
Veteran disagreed with the initial rating assigned following the 
grant of service connection.  In April 2009, the Board remanded 
the claim for issuance of a Statement of the Case on the issue of 
entitlement to an initial compensable disability rating for 
chronic otitis, right ear.  Subsequent to the Board's April 2009 
Remand, the RO issued a rating decision in September 2008, which 
increased the disability rating for otitis to 10 percent 
disabling, effective June 14, 2004 (date of claim for service 
connection).

The Veteran's otitis media is currently rated as 10 percent 
disabling under Diagnostic Code 6200, effective June 14, 2004.  
Under Diagnostic Code 6200, a 10 percent disability rating is 
provided for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) during suppuration, or with 
aural polyps.  This is the maximum rating allowable.  A Note to 
Diagnostic Code 6200 provides that hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, are to be rated separately.  38 
C.F.R. § 4.87 (2010).

Where the criteria for a compensable disability rating under a 
diagnostic code are not met, and the schedule does not provide 
for a zero percent evaluation, a zero percent disability rating 
will be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2010).

The evidence of record includes private treatment records from 
Dr. Porcase, Dr. Jones, and Dr. Brink, which show recurrent 
treatment for chronic otitis media (right ear), right ear 
draining, and ear infections (enerobacter aerogenes) in October 
2005, December 2005, and October 2008.  

For instance, a December 2005 private treatment record from Dr. 
Jones reflects subjective complaints of chronic otitis media and 
right ear pain.  At that time, a computed tomography (CT) scan of 
the temporal bones revealed extensive sclerosis of the right 
mastoid without significant mucosal thickening or fluid.  There 
was no erosion of the ossicles or scutum or ossicular 
displacement, and the structures of the otic capsule were well 
formed.  The impression was sclerosis of the right mastoid 
suggestive of previous inflammatory disease, and there was no 
soft tissue density or evidence of cholesteatoma.  

Likewise, a December 2005 private treatment report from Dr. Brink 
shows that the Veteran was evaluated for an ear infection.  Upon 
examination, the right ear had a retracted tympanic membrane.  
The diagnoses were eustachian tube dysfunction and history of 
recurrent acute otitis media.  

Also of record are VA audio examinations conducted in December 
2003 and February 2007.  Both examinations indicate a long 
history of bilateral ear infections, middle ear system 
dysfunction, and eustachian tube dysfunction in the right ear, 
per the Veteran's reports.  In addition to objective right ear 
hearing loss, intermittent, subjective tinnitus was also 
reported.  Otoscopy also revealed a retracted right eardrum.  The 
December 2003 VA examination shows that the Veteran denied having 
vertigo and/or balance/gait problems other than when he was 
experiencing an ear infection or neoplasm in the ear.  The 
diagnostic impression was reported hearing loss with recurrent 
ear infections.  The examiner noted that there was honey-colored 
crust in the Veteran's right ear which was suggestive of 
cholesteatoma; however, a follow-up CT report confirmed that 
there was no cholesteatoma present and right ear middle ear 
structures were normal.  The examiner concluded that his right 
ear hearing loss was likely due to the recurrent ear infections.  

The Board finds that the Veteran is already receiving the maximum 
scheduler disability rating allowable under Diagnostic Code 6200 
for his service-connected otitis media, right ear.  Moreover, he 
has already been granted separate ratings for the associated 
right ear hearing impairment and tinnitus (See Rating Decision, 
June 2004).  There is no indication that he has facial nerve 
paralysis or bone loss that would warrant additional separate 
ratings under Diagnostic Code 6200.  While the Board acknowledges 
the Veteran's contention that the otitis media is more severe 
than it has been previously, it is constrained by the regulatory 
guidelines, which allow for no more than a 10 percent disability 
rating.  See 38 C.F.R. § 4.87.   

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the schedular evaluations are not inadequate.  The 
Veteran has not identified any factors which may be considered to 
be exceptional or unusual as to render impractical the 
application of the regular schedular standards and the Board has 
been similarly unsuccessful.  The record in this case does not 
demonstrate that his service-connected otitis media markedly 
interferes with employment or that he has required frequent 
periods of hospitalization because of them, and the recent VA and 
private examinations are void of any findings of exceptional 
limitation due to otitis media beyond that contemplated by the 
schedule of ratings.  Therefore, the Board finds that there is no 
evidence to show that the application of the regular rating 
schedule is impractical.  Accordingly, the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the Veteran's contentions including 
the numerous statements submitted in support of his claim.  He 
essentially reiterated previously submitted information regarding 
his symptoms and complaints made during VA examinations and 
private evaluations.  But inasmuch as he is not competent to 
identify a specific level of disability as determined by the 
appropriate diagnostic codes, there is no means to increase the 
ratings based on the medical evidence currently of record.  He is 
certainly competent to report that his symptoms are worse.  See 
Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an 
increased schedular rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in part 
involves the examination of clinical data gathered by competent 
medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  To the extent that the Veteran argues or suggests that 
the clinical data supports an increased evaluation or that the 
rating criteria should not be employed, he is not competent to 
make such an assertion.  See Espiritu, 2 Vet. App. at 494.

Thus, the current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provision of 38 
C.F.R. § 4.7, higher disability rating is not warranted.  See 
Hart, supra.  

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for obstructive sleep apnea is denied.  

A disability rating in excess of 10 percent for otitis media, 
right ear, is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


